UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                    4/28/2021
UNITED STATES OF AMERICA,

                       -against-
                                                                           ORDER
                                                                      S1 18-CR-873 (VSB)
CARLTON VANIER

                                   Defendant.


VERNON S. BRODERICK, United States District Judge:

         Today, I held a hearing regarding Defendant Carlton Vanier’s request to withdraw his

plea and/or for a sentencing hearing. Based on my comments made during the hearing, the

parties are directed to submit a proposed supplemental briefing schedule by April 30, 2021.

SO ORDERED.

Dated:     April 28, 2021
           New York, New York

                                                                   ______________________
                                                                   Vernon S. Broderick
                                                                   United States District Judge
